Citation Nr: 0106593	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-17 799A	)	DATE
	)
	)


THE ISSUE

Whether a March 1981 decision of the Board of Veterans' 
Appeals which failed to restore entitlement to a total rating 
for compensation purposes based on individual unemployability 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from July 1952 to May 1954 and 
from June 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on a September 1999 motion from the veteran to revise 
or reverse the March 1981 decision of the Board.


FINDINGS OF FACT

1.  The RO, in January 1980, terminated the veteran's total 
rating for compensation purposes based on individual 
unemployability and, in July 1980, denied the veteran a total 
rating for compensation purposes based on individual 
unemployability; in a March 1981 decision, the Board denied, 
in pertinent part, a total rating for compensation purposes 
based on individual unemployability.

2.  Neither the July 1980 rating decision nor the March 1981 
Board decision addressed the veteran's claim of restoration 
of a total rating for compensation purposes based on 
individual unemployability.


CONCLUSION OF LAW

The March 1981 Board decision which failed to conclude that 
the July 1980 rating decision was void ab initio was clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran specifically asserts that the decision by the 
Board, in March 1981, was clearly and unmistakably erroneous.  
He argues that the issue which should have been addressed was 
that of his entitlement to restoration of a total rating for 
compensation purposes based on individual unemployability.  
He points out that, while he filed a timely notice of 
disagreement with the rating decision terminating his total 
rating for compensation purposes based on individual 
unemployability, neither the statement of the case nor the 
March 1981 Board decision addressed the propriety of the 
reduction.  It is argued that, had these errors not been 
made, the veteran would have had his total rating for 
compensation purposes based on individual unemployability 
restored.

Factual Background

The claims file reveals that, in a March 1973 rating 
decision, the disability evaluation for the veteran's 
pulmonary sarcoidosis was increased from 30 percent to 60 
percent and a total rating for compensation purposes based on 
individual unemployability was granted.  In a January 1980 
rating action, the RO indicated that they were reducing the 
veteran's disability evaluation from a total rating for 
compensation purposes based on individual unemployability to 
a 60 percent schedular evaluation.  It was noted that this 
was being done as the veteran had not returned VA Form 21-
4140, Employment Questionnaire.  The veteran, in February 
1980, filed a notice of disagreement as to the RO's 
determination.

A July 1980 rating decision found the veteran was not 
entitled to a total rating for compensation purposes based on 
individual unemployability and the July 1980 statement of the 
case addressed the issue as that of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  In the March 1981 Board decision a total 
rating for compensation purposes based on individual 
unemployability was denied.


Analysis

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (2000).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.

The veteran does not contend that there was clear and 
unmistakable error by the Board in March 1981 in denying his 
claim for a total rating for compensation purposes based on 
individual unemployability.  Rather, the veteran has taken 
the position that failure by the Board to address the issue 
of restoration of a total rating for compensation purposes 
based on individual unemployability, after the veteran filed 
a timely notice of disagreement with the January 1980 rating 
action reducing the total rating for compensation purposes 
based on individual unemployability, constituted clear and 
unmistakable error.

The Board readily agrees with veteran's contentions that, 
after he did timely file a notice of disagreement with the 
January 1980 rating action, neither the RO nor the Board 
considered the issue of the propriety of the reduction of the 
total rating for compensation purposes based on individual 
unemployability.  The issue of the propriety of the January 
1980 reduction of the total rating for compensation purposes 
based on individual unemployability remained a pending claim 
and, as a result, the provisions of 38 C.F.R. § 3.343(c) 
(1980) were for application.

38 C.F.R. § 3.343(c) stated, in pertinent part that, in 
reducing a rating of 100 percent service connected disability 
based on individual unemployability, caution must be 
exercised in such a determination that actual employability 
is established by clear and convincing evidence.  The RO did 
not apply this provision in either January 1980, reducing the 
veteran for failure to return an employment questionnaire, or 
in July 1980.  Rather than holding the RO's action as void ab 
initio, the Board promulgated a decision in March 1981 which 
did not address the propriety of the total rating for 
compensation purposes based on individual unemployability 
reduction, similarly overlooking 38 C.F.R. § 3.343(c).

The Board finds that there was clear and unmistakable error 
in the March 1981 decision which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  Had the Board recognized that the 
proper issue was the propriety of the total rating for 
compensation purposes based on individual unemployability 
reduction, a finding that the veteran's total rating for 
compensation purposes based on individual unemployability had 
not been properly reduced would have necessarily followed as 
the result of the failure by the RO to consider 38 C.F.R. 
§ 3.343(c).  As there was clear and unmistakable error in the 
March 1981 Board decision, the veteran's motion is granted.



ORDER

There was clear and unmistakable error in the March 1981 
decision of the Board which failed to restore a total rating 
for compensation purposes based on individual 
unemployability; the veteran's motion is granted.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 



